                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Brandon Knapp,                              No. ____________________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Invictus Protective Services LLC, an
                                                 Arizona limited liability company; Ryan
                       Phoenix, AZ 85060




                                           13    Sundrick and Jane Doe Sundrick, a
                        P.O. Box 97066




                                                 married couple,
                                           14
                                                                      Defendants.
                                           15
                                           16
                                           17         Plaintiff, Brandon Knapp (“Plaintiff”), sues the Defendants, Invictus Protective

                                           18   Services LLC (“Defendant Invictus” or “Invictus”) and Ryan Sundrick and Jane Doe
                                           19   Sundrick (collectively “Defendants”), and alleges as follows:
                                           20
                                                                           PRELIMINARY STATEMENT
                                           21
                                                      1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           22
                                           23   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           24   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           25
                                                and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           26
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 2 of 14



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 3 of 14



                                                                                        PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant Invictus Protecive Services LLC was a
                                            5
                                                limited liability company duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant Protecive Services LLC does business, has offices, and/or
                                            8   maintains agents for the transaction of its customary business in Maricopa County,
                                            9
                                                Arizona.
                                           10
                                                       9.     At all relevant times, Plaintiff was an employee of Defendant Invictus
                                           11
BENDAU & BENDAU PLLC




                                           12   Protecive Services LLC. At all relevant times, Defendant Invictus was an employer
                       Phoenix, AZ 85060




                                           13   under the FLSA. The FLSA defines “employer” as any person who acts directly or
                        P.O. Box 97066




                                           14
                                                indirectly in the interest of an employer in relation to an employee. At all relevant times,
                                           15
                                                Defendant Invictus, acting through its agents, representatives, employees, managers,
                                           16
                                           17   members, and/or other representatives had the authority to hire and fire employees,

                                           18   supervised and controlled work schedules or the conditions of employment, determined
                                           19
                                                the rate and method of payment, and maintained employment records in connection with
                                           20
                                                Plaintiff’s employment with Invictus. In any event, at all relevant times, Defendant
                                           21
                                           22   Invictus was an employer subject to the FLSA and employed Plaintiff.

                                           23          10.    At all relevant times, Defendant Invictus owned and operated as a “Invictus
                                           24
                                                Protection Services” located at 6900 South Priest Drive, Tempe, AZ 85283.
                                           25
                                                       11.    Defendants Ryan Sundrick and Jane Doe Sundrick are employers under the
                                           26
                                           27   FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

                                           28
                                                                                            -3-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 4 of 14



                                                interest of an employer in relation to an employee. At all relevant times, Defendants
                                            1
                                            2   Ryan Sundrick and Jane Doe Sundrick had the authority to hire and fire employees,
                                            3   supervised and controlled work schedules or the conditions of employment, determined
                                            4
                                                the rate and method of payment, and maintained employment records in connection with
                                            5
                                                Plaintiff’s employment with Defendants. As persons who acted in the interest of Invictus
                                            6
                                            7   in relation to the company’s employees, Defendants Ryan Sundrick and Jane Doe
                                            8   Sundrick and subject to individual liability under the FLSA.
                                            9
                                                      12.     At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           10
                                                by the FLSA, 29 U.S.C. § 201, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12         13.     The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                       Phoenix, AZ 85060




                                           13   Defendants.
                        P.O. Box 97066




                                           14
                                                      14.     At all relevant times, Defendants were and continue to be “employers” as
                                           15
                                                defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           16
                                           17         15.     The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to

                                           18   Defendants.
                                           19
                                                      16.     At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           20
                                                by the Arizona A.R.S. § 23-350, et seq.
                                           21
                                           22         17.     At all relevant times, Defendants were and continue to be “employers” as

                                           23   defined by A.R.S. § 23-350.
                                           24
                                                      18.     At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           25
                                                by A.R.S. § 23-362.
                                           26
                                           27
                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 5 of 14



                                                       19.    At all relevant times, Defendants were and continue to be “employers” as
                                            1
                                            2   defined by A.R.S. § 23-362.
                                            3          20.    Defendants individually and/or through an enterprise or agent, directed and
                                            4
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                            5
                                                       21.    Plaintiff, in her work for Defendants, was employed by an enterprise
                                            6
                                            7   engaged in commerce that had annual gross sales of at least $500,000.
                                            8          22.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                            9
                                                commerce or the production of goods for commerce.
                                           10
                                                       23.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                           11
BENDAU & BENDAU PLLC




                                           12   interstate commerce.
                       Phoenix, AZ 85060




                                           13          24.    Plaintiff, in her work for Defendants, regularly handled goods produced or
                        P.O. Box 97066




                                           14
                                                transported in interstate commerce.
                                           15
                                                                              NATURE OF THE CLAIM
                                           16
                                           17          25.    Defendants own and/or operate as Invictus Protective Services, an

                                           18   enterprise located in Maricopa County, Arizona.
                                           19
                                                       26.    Plaintiff was hired by Defendants as a security guard and worked for
                                           20
                                                Defendants from approximately September 2018 through approximately December 2018.
                                           21
                                           22          27.    Defendants, in their sole discretion, agreed to pay Plaintiff $12.50 per hour

                                           23   for all hours he worked.
                                           24
                                                       28.    Defendants failed or refused to pay Plaintiff the final paycheck of his
                                           25
                                                employment with Defendants.
                                           26
                                           27
                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 6 of 14



                                                       29.   Defendants failed or refused to pay Plaintiff any wage whatsoever for the
                                            1
                                            2   final pay period of his employment with Defendants.
                                            3          30.   As a result of not having paid any wage whatsoever to Plaintiff during his
                                            4
                                                employment with Defendants, Defendants failed to pay the applicable minimum wage to
                                            5
                                                Plaintiff.
                                            6
                                            7          31.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            8   whatsoever for such hours worked, Defendant has violated 29 U.S.C. § 206(a).
                                            9
                                                       32.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           10
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           11
BENDAU & BENDAU PLLC




                                           12   363.
                       Phoenix, AZ 85060




                                           13          33.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                        P.O. Box 97066




                                           14
                                                whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           15
                                                351.
                                           16
                                           17          34.   Defendants have and continue to violate the FLSA by not paying Plaintiff

                                           18   the full applicable minimum wage for all hours worked during his regular workweeks.
                                           19
                                                       35.   Defendants have and continues to violate the AMWA by not paying
                                           20
                                                Plaintiff the full applicable minimum wage for all hours worked during his regular
                                           21
                                           22   workweeks.

                                           23          36.   Defendants have and continue to violate the AWA by not paying Plaintiff
                                           24
                                                any wage whatsoever for all hours he worked during his regular workweeks.
                                           25
                                                       37.   Defendants failed to compensate Plaintiff one and one-half times his
                                           26
                                           27   regular rate of pay for all hours worked in excess of 40 hours per week.

                                           28
                                                                                           -6-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 7 of 14



                                                       38.    Throughout the duration of Plaintiff’s employment, Defendants
                                            1
                                            2   compensated Plaintiff approximately 40 hours of overtime at his regular rate of pay
                                            3   ($12.50) rather than at one and one-half times his regular rate of pay, in violation of 29
                                            4
                                                U.S.C. § 207(a).
                                            5
                                                       39.    As a result of Defendants’ willful failure to compensate Plaintiff one and
                                            6
                                            7   one-half times his regular rate of pay for all hours worked in excess of 40 hours in a
                                            8   workweek, Defendants have violated 29 U.S.C. § 207(a).
                                            9
                                                       40.    As a result of Defendants’ willful failure to compensate Plaintiff one and
                                           10
                                                one-half times his regular rate of pay for all hours worked in excess of 40 hours in a
                                           11
BENDAU & BENDAU PLLC




                                           12   workweek, Defendants have violated the AWA, A.R.S., § 23-351.
                       Phoenix, AZ 85060




                                           13          41.    Defendants have and continue to violate the FLSA by not paying Plaintiff
                        P.O. Box 97066




                                           14
                                                one and one-half times his regular rate of pay for all hours worked in excess of 40 hours
                                           15
                                                in a workweek.
                                           16
                                           17          42.    Defendants have and continue to violate the AWA by not paying Plaintiff

                                           18   one and one-half times his regular rate of pay for all hours worked in excess of 40 hours
                                           19
                                                in a workweek.
                                           20
                                                       43.    Plaintiff is a covered employee within the meaning of the FLSA.
                                           21
                                           22          44.    Plaintiff is a covered employee within the meaning of the AMWA.

                                           23          45.    Plaintiff is a covered employee within the meaning of the AWA.
                                           24
                                                       46.    Plaintiff was a non-exempt employee.
                                           25
                                                       47.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           26
                                           27   of his rights under the FLSA.

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 8 of 14



                                                       48.    Defendants individually and/or through an enterprise or agent, directed and
                                            1
                                            2   exercised control over Plaintiff’s work and wages at all relevant times.
                                            3          49.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            4
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                            5
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            6
                                            7   29 U.S.C. § 216(b).
                                            8          50.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            9
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           10
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           11
BENDAU & BENDAU PLLC




                                           12   this action under A.R.S § 23-363.
                       Phoenix, AZ 85060




                                           13          51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           15
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           16
                                           17                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                                           18
                                           19          52.    Plaintiff realleges and incorporates by reference all allegations in all

                                           20   preceding paragraphs.
                                           21          53.    Defendants willfully failed or refused to pay Plaintiff any wages
                                           22
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two weeks
                                           23
                                           24   of his employment.

                                           25          54.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           26   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                           27
                                           28
                                                                                             -8-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 9 of 14



                                                       55.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Brandon Knapp, respectfully requests that this Court
                                            5
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.          For the Court to declare and find that the Defendants committed one of
                                            8                      more of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           10
                                                                          206(a), by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the FLSA, 29
                       Phoenix, AZ 85060




                                           13                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          C.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           19
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                           23                      forth herein;
                                           24
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                                  -9-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 10 of 14



                                                                     COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                            1
                                                                         FAILURE TO PAY MINIMUM WAGE
                                            2
                                                       56.         Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          57.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two weeks
                                            7
                                                of his employment.
                                            8
                                            9          58.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           10   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           11
BENDAU & BENDAU PLLC




                                                       59.         Plaintiff is therefore entitled to compensation for the full applicable
                                           12
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   twice the unpaid wages as liquidated damages, together with interest, reasonable

                                           15   attorney’s fees, and costs.
                                           16
                                                       WHEREFORE, Plaintiff, Brandon Knapp, respectfully requests that this Court
                                           17
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                           18
                                           19          A.          For the Court to declare and find that the Defendants committed one of

                                           20                      more of the following acts:
                                           21                 i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           22
                                                                          363, by failing to pay proper minimum wages;
                                           23
                                           24                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.

                                           25                             § 23-363 by willfully failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                 -10-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 11 of 14



                                                      B.     For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            1
                                            2                determined at trial;
                                            3         C.     For the Court to award compensatory damages, including liquidated
                                            4
                                                             damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                            5
                                                      D.     For the Court to award prejudgment and post-judgment interest;
                                            6
                                            7         E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            8                action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            9
                                                             herein;
                                           10
                                                      F.     Such other relief as this Court shall deem just and proper.
                                           11
BENDAU & BENDAU PLLC




                                           12                          COUNT THREE: ARIZONA WAGE ACT
                                                                         FAILURE TO PAY WAGES OWED
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14         60.    Plaintiff realleges and incorporates by reference all allegations in all

                                           15   preceding paragraphs.
                                           16
                                                      61.    Defendants willfully failed or refused to pay Plaintiff any wages
                                           17
                                                whatsoever for any of the hours that Plaintiff worked for them during the final two weeks
                                           18
                                           19   of his employment.

                                           20         62.    Defendants’ practice of willfully failing to pay Plaintiff wages for labor
                                           21   performed violates the AWA, A.R.S. § 23-351.
                                           22
                                                      63.    Plaintiff is therefore entitled to compensation for the full applicable
                                           23
                                           24   minimum wage at an hourly rate, to be proven at trial, plus an additional amount equal to

                                           25   twice the unpaid wages as liquidated damages, together with interest, costs, and
                                           26   reasonable attorney fees.
                                           27
                                           28
                                                                                           -11-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 12 of 14



                                                       WHEREFORE, Plaintiff, Brandon Knapp, individually, respectfully requests that
                                            1
                                            2   this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            3          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            4
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            5
                                                       B.     For the Court to award compensatory damages, including treble the amount
                                            6
                                            7                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                            8                 at trial;
                                            9
                                                       C.     For the Court to award prejudgment and post-judgment interest;
                                           10
                                                       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           11
BENDAU & BENDAU PLLC




                                           12                 action;
                       Phoenix, AZ 85060




                                           13          E.     Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                  COUNT FOUR: FAIR LABOR STANDARDS ACT
                                           15                           FAILURE TO PAY OVERTIME
                                           16
                                                       64.    Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19          65.    Defendants willfully failed or refused to pay Plaintiff one and one-half

                                           20   times his regular rate of pay for all hours worked in excess of 40 hours in a given
                                           21   workweek.
                                           22
                                                       66.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           23
                                           24   required overtime wage rate violates the FLSA, 29 U.S.C. § 206(a).

                                           25          67.    Plaintiff is therefore entitled to compensation for the difference between
                                           26   one and one-half times his regular rate for all hours worked in excess of 40 hours in a
                                           27
                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 13 of 14



                                                given workweek and the rate actually paid to Plaintiff for such hours, to be proven at
                                            1
                                            2   trial, plus an additional equal amount as liquidated damages, together with interest,
                                            3   reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Brandon Knapp, respectfully requests that this Court
                                            5
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.         For the Court to declare and find that the Defendants committed one of
                                            8                     more of the following acts:
                                            9
                                                             i.          Violated overtime provisions of the FLSA, 29 U.S.C. § 207(a), by
                                           10
                                                                         failing to pay proper overtime wages;
                                           11
BENDAU & BENDAU PLLC




                                           12               ii.          Willfully violated overtime wage provisions of the FLSA, 29 U.S.C.
                       Phoenix, AZ 85060




                                           13                            § 207(a) by willfully failing to pay proper overtime wages;
                        P.O. Box 97066




                                           14
                                                       B.         For the Court to award Plaintiff’s unpaid overtime damages, to be
                                           15
                                                                  determined at trial;
                                           16
                                           17          C.         For the Court to award compensatory damages, including liquidated

                                           18                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           19
                                                       D.         For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set

                                           23                     forth herein;
                                           24
                                                       F.         Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                                -13-
                                           29
                                           30
                                                Case 2:19-cv-00878-DWL Document 1 Filed 02/11/19 Page 14 of 14



                                                                             JURY TRIAL DEMAND
                                            1
                                            2       Plaintiff hereby demands a trial by jury on all issues so triable.
                                            3
                                            4       RESPECTFULLY SUBMITTED this 11th Day of February, 2019.

                                            5                                           BENDAU & BENDAU PLLC
                                            6
                                                                                                By: /s/ Clifford P. Bendau, II
                                            7                                                   Clifford P. Bendau, II
                                                                                                Attorney for Plaintiff
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -14-
                                           29
                                           30
